DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopen Prosecution
In view of the appeal brief filed on June 10, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BRETT A FEENEY/            Supervisory Patent Examiner, Art Unit 2822                                                                                                                                                                                            

Rejection under 35 U.S.C. § 103
Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Von Malm US 2017/0309794 (“Von Malm”).
Examiner NOTE: Fig 1 labels elements not labeled in Fig 5. Insulating, isolation regions between contacts 30 were not labeled, however they are labeled in respect to Fig 5 for clarity, as noted below:

    PNG
    media_image1.png
    548
    839
    media_image1.png
    Greyscale

Regarding claim 1, Von Malm teaches a light emitting diode device comprising (see Fig. 5, also see element labels from Fig. 1 not repeated in Fig. 5): 
a metal contact (30 labeled in Fig. 1) between a first isolation region and a second isolation region (not labeled, see mark-up of Fig. 5 above) on a first surface of an epitaxial layer (epitaxial layer 1, first surface at 3), the epitaxial layer comprising a first semiconductor layer, an active region on the first semiconductor layer, and a second semiconductor layer on the active region 
a second surface of the epitaxial layer distal to the first surface (second surface at 2), the second surface comprising at a first protrusion and a second protrusion (protrusions 21), each of the first protrusion and the second protrusion having a first sidewall and a second sidewall, the first sidewall and the second sidewall comprising portions of the epitaxial layer on the first protrusion and the second protrusion (shown in Fig. 5);
a wavelength converting layer on the second surface of the epitaxial layer between the first protrusion and the second protrusion (wavelength converter material 5, ¶ 81); 
a second contact extending from the first surface of the epitaxial layer to the wavelength converting layer (contact 31 on right side extending from lower surface of 1 at 3 to the upper surface of 1 at 2/21 and to the wavelength converting material 5); and 
a passivation layer electrically isolating the second semiconductor layer and the active region from the second contact (see ¶ 86 as noted below).
While Von Malm does not explicitly depict the claimed passivation layer in the Fig, this passivation layer isolating the second semiconductor layer and active region (lower portion of 1 and 11) from the second contact (31) is obvious in light of the teaching in ¶ 86:
“Unlike what is shown in FIG. 5, the counter contact 31 is insulated from the semiconductor layer sequence 1 preferably at least in the region of the side face of the semiconductor layer sequence 1 by way of an insulation layer, such that during operation no short circuit is generated in the semiconductor layer sequence 1 by the counter contact 31.”
On the basis of the teaching above, it is taught and would be obvious to a PHOSITA when viewing the Figs in light of the specification – that the right side face (vertical portion) of 1 is insulated by an insulation layer (i.e. a passivation layer) 

Regarding claim 7, Von Malm further teaches:
wherein the first isolation region and the second isolation region comprise a dielectric material (See ¶ 76, noting it is generally taught that isolation regions and partitions are made of the dielectric material silicon oxide).

Regarding claim 8, Von Malm teaches:
wherein the epitaxial layer comprises a Type III-nitride (¶ 6).

Regarding claim 9, Von Malm teaches:
wherein the first sidewall is aligned with the first isolation region and the second sidewall is aligned with the second isolation region (see Figs 1 and 5 above).
Claim 4-6, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Von Malm; in view of Sheu et al., US 2003/0127658 (“Sheu”).
Regarding claim 4, Von Malm teaches in Fig 5 above that the active layer sequence is comprised of III-nitride semiconductors that may comprise dopants. (See ¶¶ 6 and 71; noting Von Malm teaches doped layers does not state which layers are doped and which layers are not). 
Von Malm does not explicitly teach wherein the first semiconductor layer comprises an n-type doped Type III-nitride and the second semiconductor layer a p-type doped III-nitride.
In analogous art of LED devices and method of manufacture, Sheu teaches at least in figures 3-4:
wherein the first semiconductor layer (130) comprises an n-type doped Type III-nitride (¶ 31, where 130 is n-type III-nitride) and the second semiconductor layer (132) a p-type doped III-nitride (¶ 33, where 132 is p-type III-nitride).
It would have been obvious to a PHOSITA at the time of filing, that the active layer sequence of Von Malm would have been structured like conventionally described devices such as in Sheu. Von Malm is silent as to the specifics for conventional GaN layering structures, but as articulated in Sheu in ¶¶ 6-9, such structures were known to a PHOSITA. While Von Malm does not explicitly recite how to order the layers, Sheu teaches that at the time of filing, a PHOSITA knows that the active layer sequence for an III-N LED would be structured as p-doped, active, and n-doped layers. Moreover, illustrative LED layered structures were shown and described in respect to inter alia Figs 1-2 of Sheu, the teachings of which, clearly obviate the claimed invention here. 

Regarding claim 5, Sheu teaches at least in figures 3-4 wherein the active region (140) comprises a partially doped or undoped Type III-nitride (¶ 32, where 140 can be doped or undoped III-N material). 
It would have been obvious to a PHOSITA to implement the active region structure as taught by Sheu under the same or similar rationale as described in respect to claim 4 above.

Regarding claim 6, Von Malm teaches:
wherein the active region (11) extends beyond an outer edge of at least one of the first isolation region and the second isolation region (as shown in Fig 5 above).

Regarding claim 8, Sheu teaches at least in figures 3-4:
wherein the epitaxial layer (130/140/132) comprises a Type III-nitride (¶ 32).
It would have been obvious to a PHOSITA to implement the active region structure as taught by Sheu under the same or similar rationale as described in respect to claim 4 above.

Regarding claim 21, the combination of Von Malm/Sheu teaches:
wherein the second contact (Von Malm 31) comprises the n-contact (Sheu 130; Von Malm 2) (where an n-contact is merely a label for the second contact as it contacts the n-type semiconductor portion of Von Malm 1).
It would have been obvious to a PHOSITA to implement the active region structure as taught by Sheu under the same or similar rationale as described in respect to claim 4 above.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/VINCENT WALL/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        
/BRETT A FEENEY/Supervisory Patent Examiner, Art Unit 2822